Citation Nr: 0030771	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, internal derangement right knee currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel






INTRODUCTION

The appellant had active duty for training from January to 
July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA). In a September 1999 rating 
decision the RO assigned a separate 10 percent rating for 
traumatic arthritis, right knee.  The appellant was notified 
of that decision and of his appellate rights.  He did not 
appeal that determination. 


FINDING OF FACT

The service-connected for postoperative residuals, internal 
derangement right knee is productive of severe impairment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for postoperative residuals, internal derangement, right knee 
have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records reflect that the appellant 
underwent surgery on his right knee for a torn ligament.  A 
VA examination was conducted in August 1999.  At that time 
the diagnosis was postoperative surgery, right knee.  In 
December 1979 the RO granted service connection for a torn 
anterior cruciate ligament, right and assigned a 10 percent 
rating.  

In August 1982 he was hospitalized at a VA facility for 
surgery on his right knee.  The diagnosis was anterolateral 
anteromedial rotary instability right knee with an anterior 
cruciate rupture.  In October 1982 the RO assigned a 20 
percent rating for the right knee disorder.

A VA examination was conducted in October 1983.  The 
diagnosis was advanced traumatic osteoarthritis with gross 
rotatory symptomatic instability of the right knee.  In 
November 1983 the RO assigned a 30 percent rating for 
instability of the right knee, postoperative, with traumatic 
arthritis.  This rating remained in effect until the current 
claim.

The appellant has received intermittent treatment at a VA 
facility during 1998 and 1999 for his right knee disability.  
He underwent arthroscopy surgery on the right knee in 
November 1998 for instability.

The appellant underwent a VA examination in August 1999, 
which showed that he injured his right knee jumping in a 
foxhole in basic training.  He injured it a second time while 
playing basketball.  Exploratory surgery was performed.  He 
was told that he had shredded his anterior cruciate ligament.  
He reported having had six surgeries for his right knee.  He 
also stated that at one time gangrene had set in and he 
underwent one arthroscopic examination.  The veteran asserted 
that he had pain, weakness, stiffness, swelling, heat and 
redness, instability, giving away, locking, fatigability, and 
a lack of endurance.  

His treatment consisted of medications.  There were periods 
of flare up that were precipitated by weather.  He had 10 
percent additional functional impairment.  He uses a Townsend 
brace, which was quite extensive all the time and a cane.  
The veteran has not worked in a long time; he occasionally 
had part-time truck driver's work.  He stated that his leg 
disorder prevented him from holding down a job.  Motion 
stopped when pain began.  There was evidence of painful 
motion, instability, weakness, tenderness and guarding of 
movement.  There was no edema, effusion, redness, heat, and 
abnormal movement.  

He had a 14-centimeter scar laterally and medially and 
several other smaller scars.  His gait was quite unstable, 
using a cane and brace on the knee.  The range of motion of 
the knee was flexion on the right of 96 degrees.  There was 
flexion on the left of 134 degrees.  There was extension on 
the right 0 degrees, and extension on the left of 0 degrees.  
Stability was noted as the veteran having marked anterior 
posterior instability of the right knee.  The diagnosis was 
marked degenerative joint disease of the right knee with six 
operative attempts at correction.  There was no loss of 
function due to pain, confirmed by X-ray.

Received in October 1999 was the appellant's application for 
increased compensation based on unemployability.  At that 
time he indicated that he last worked full-time in September 
1998as a laborer.  He reported occupational experience as a 
saw operator, a machine operator, and a truck driver.

The appellant was seen at a VA outpatient clinic in October 
1999 in order to obtain clearance for an injection for his 
right knee.

II. ANALYSIS

While this case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This legislation eliminated the well-grounded claim 
requirement under section 5107(a) and set forth the criteria 
regarding the duty to assist.  The record reflects that the 
RO has obtained the VA medical records as set forth by the 
appellant and a current VA examination has been performed.  
The Board is satisfied that all relevant evidence has been 
obtained and the criteria set forth in the new legislation 
has been met.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 30 percent rating for the postoperative 
residuals internal derangement of the right knee pursuant to 
the criteria set forth in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5257.

Diagnostic Code 5257 provides for the evaluation of the knee 
and other impairment of the knee, to include recurrent 
subluxation and lateral instability. A 10 percent rating is 
warranted for slight impairment.  Rating evaluations of 20 
and 30 percent are warranted for knee impairment with 
recurrent subluxation and lateral instability with moderate 
or severe impairment, respectively.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  The 30 percent rating currently in 
effect is the highest evaluation permitted under this 
Diagnostic Code.

The veteran may also be rated under Diagnostic Code 5256, 
which provides for the evaluation of ankylosis of the knee.  
If the ankylosis of the knee is extremely unfavorable, in 
flexion at an angle of 45 degrees or more, 60 percent is 
assignable.   If in flexion between 20 degrees and 45 
degrees, 50 percent is assignable.  If in flexion between 10 
degrees and 20 degrees, 40 percent is assignable.  Under 
other provisions, when at a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, 30 percent is assignable.

To summarize, the appellant's statements describing the 
symptoms associated with his right knee disorder are 
considered to be competent evidence.   , 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.

In this regard the current medical evidence, including the 
August 1999 VA examination, shows that the right knee 
disability results in significant impairment with painful 
motion, instability, weakness, tenderness and guarding of 
movement.  However, his current complaints and findings are 
contemplated in the 30 percent rating which is indicative of 
a severe disability involving the knee.  This is the highest 
schedular rating under Diagnostic Code 5257.  Additionally, 
the VA examination showed no evidence of ankylosis involving 
the knee.  

Furthermore, the Board points out that service connection is 
in effect for traumatic arthritis of the right knee, rated as 
10 percent disabling.  As such any limitation of motion 
and/or functional impairment caused by pain as it relates to 
range of motion is contemplated in this rating.  Accordingly, 
the criteria for an increased schedular rating have not been 
met.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

In this regard the supplemental statement of the case 
reflects that the RO considered and then denied 
extraschedular consideration. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. 

In this case, the evidence reflects that the veteran has been 
hospitalized on several occasions in the past for his right 
knee disorder.  However, his most recent hospitalization was 
in November 1998, approximately two year ago.  The evidence 
shows that the right knee disability results in significant 
occupational impairment.  However, this fact is included in 
the current 30 percent rating which is indicative of severe 
impairment.  The Board also points out that the combined 
evaluation for the right knee disability is 40 percent.  The 
Board finds that the veteran's disability does not result in 
such an exceptional or unusual disability picture as to 
render impractical the applicability of the regular schedular 
standard thereby warranting extraschedular consideration.  
Accordingly, extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) is not warranted.  


ORDER

Entitlement to an increased rating for postoperative 
residuals, internal derangement, right knee currently 
evaluated as 30 percent disabling is denied.


REMAND

In October 1999 the RO denied entitlement to a total rating 
for compensation purposes due to individual unemployability.  
The Board construes the appellant's letter received in 
November 1999 as being a timely notice of disagreement 
regarding this denial.  Thus, a statement of the case is 
required.  Manlincon v. West 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

It is requested that the RO furnish the 
appellant a statement of the case 
regarding the October 1999 rating 
decision which denied entitlement to a 
total rating for compensation purposes 
due to individual unemployability.  The 
appellant should be informed of the 
criteria necessary to perfect an appeal.  
The RO is informed that this issue is not 
before the Board for appellate 
consideration until timely perfected. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 8 -


- 2 -


